


Exhibit 10.11


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 22nd day of April, 2014 by and among First Business Financial
Services, Inc. (“FBIZ”), a Wisconsin corporation and bank holding company, and
Pamela Berneking (“Executive”).


Recitals


WHEREAS, FBIZ is negotiating to directly or indirectly acquire the stock of
Alterra Bank (the “Bank”);


WHEREAS, Executive serves as President & Chief Executive Officer of the Bank,
and her continued employment in that role is central to whether FBIZ will
acquire the Bank; and


WHEREAS, the purpose of this Agreement is to set forth the proposed terms of
Executive’s employment should FBIZ successfully acquire the stock of Alterra
Bank, but this Agreement will not take effect until such time as FBIZ acquires
the stock of Alterra Bank (the “Effective Time”).


NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, FBIZ and Executive
hereby agree as follows:


1.Employment.


(a)The Bank will continue to employ Executive, and Executive hereby agrees to
continue employment, on the terms and subject to the conditions contained
herein.


(b)During the Employment Term (as defined in Section 2), Executive shall serve
as the President and Chief Executive Officer of the Bank.


(c)During the Employment Term, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote all of her
business time, efforts and skills to the business and affairs of the Bank.


2. Employment Term. The term of the employment of Executive under this Agreement
(the “Employment Term”) shall commence at the Effective Time and shall continue,
unless sooner terminated under Section 9 hereof, until the first to occur of (a)
a Change in Control as defined in the Executive Change-in-Control Severance
Agreement between Executive and FBIZ (the “CIC Agreement”) entered into
contemporaneously herewith or (b) the third anniversary of the Effective Time.
  

1



--------------------------------------------------------------------------------




3.Annual Base Salary.


(a)    During the Employment Term, Executive shall be paid a salary at the rate
of at least $200,000 per annum (the “Annual Base Salary”), payable in equal
installments in accordance with the Bank’s customary payroll practices in effect
from time to time.


(b)    Executive’s Annual Base Salary shall be reviewed at least annually,
starting in January of 2015, and may be increased at any time and from time to
time as the President and Chief Executive Officer of FBIZ, in his sole
discretion, shall deem appropriate. Any such Base Salary increase would be
further subject to approvals by the FBIZ Board of Directors and its Compensation
Committee. The term Annual Base Salary as utilized in this Agreement shall refer
to Annual Base Salary as so increased. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to Executive under this
Agreement. Annual Base Salary shall not be reduced at any time during the
Employment Term except if other senior officers of FBIZ and its bank Affiliates
(as defined below) experience a comparable percentage decrease. All amounts in
this Agreement are stated prior to deductions for income and employment tax
withholding.


4.Annual Incentive Bonus Program. For calendar year 2014, Executive shall
continue to participate in the Bank’s annual incentive plan as in effect on the
date of this Agreement. Starting in calendar year 2015, Executive will
participate in the annual incentive bonus program approved by the Compensation
Committee of the Board of Directors of FBIZ with performance metrics tailored to
the Bank. Executive’s threshold bonus will be 10% of Annual Base Salary, target
bonus will be 30% of Annual Base Salary and maximum bonus will be 60% of Annual
Base Salary. For the 2015 calendar year, Executive is guaranteed a minimum bonus
equal in amount to the threshold bonus, but if her performance exceeds that
level, she will receive the larger amount earned.


5.Benefits. Subject to (a) the application of any applicable anti-discrimination
rules and (b) any more favorable provisions contained in the definitive
agreement whereby FBIZ, directly or indirectly, acquires the stock of the Bank,
Executive shall be entitled to participate during the Employment Term in all
employee benefit plans, programs, practices or arrangements of the Bank in which
other senior executives of the Bank are eligible to participate from time to
time.


6.Expenses. The Bank shall pay or reimburse Executive for all reasonable out-of-
pocket expenses incurred by Executive in the course of performing Executive’s
duties for the Bank in accordance with the Bank’s reimbursement policies for
senior executives as in effect from time to time. Executive shall keep accurate
records and receipts of such expenditures and shall submit such accounts and
proof thereof as may from time to time be required in accordance with such
expense account or reimbursement policies that the Bank may establish for its
senior executives generally. The Bank’s obligation to pay or reimburse Executive
for certain expenses will comply with the requirements set forth in Section
1.409A-3(i)(1)(iv) of the regulations promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (the “409A Regulations”), including
the requirement that the amount of expenses eligible for reimbursement during
any calendar year may not affect the expenses eligible for reimbursement in any
other taxable year. Further, reimbursement of eligible expenses shall be made on
or before the last day of the calendar year

2



--------------------------------------------------------------------------------




following the calendar year in which the expense was incurred, as required by
Section 1.409A-3(i)(1)(iv) of the 409A Regulations.


7.Long-Term Incentive Plans. Executive shall be entitled to participate during
the Employment Term in all long-term incentive plans, including the FBIZ 2012
Equity Incentive Plan (the “Equity Plan”), in which other senior executives of
FBIZ and its bank Affiliates are eligible to participate from time to time on
terms and conditions at least as favorable as provided to other senior
executives of bank Affiliates, taking into account any differences in Annual
Base Salary between Executive and other senior executives and the relative size
and other financial metrics of the Bank when compared with other bank
Affiliates, to the extent these variables affect the compensation awarded
thereunder.


8.Retention Amount. Executive shall be awarded a number of shares of restricted
stock of FBIZ under the Equity Plan determined as follows: (a) $200,000 divided
by (b) the average closing price of FBIZ stock for the ten trading days
beginning five trading days before the Effective Time (the “First Trading Day”)
and ending on the tenth trading day after the First Trading Day (the “Restricted
Shares”). The Restricted Shares will cliff vest on the third anniversary of the
Effective Time if Executive is still in the employ of the Bank on that date.
Accelerated vesting will occur on the date of a Change in Control of FBIZ as
defined in the Equity Plan (a “Change in Control”). The form of the grant
agreement for the Restricted Shares will be that customarily used under the
Equity Plan to award shares of restricted stock, adjusted to comply with the
provisions of this paragraph to the extent such form is not consistent with this
Section 8, and, in FBIZ’s sole discretion, including restrictive covenant
provisions consistent with those contained in Sections 11 through 13 hereof.


9.Termination of Employment. During the Employment Term, Executive’s employment
hereunder may be terminated under any of the following circumstances:


(a)    Death or Disability. Executive’s employment hereunder shall terminate
automatically upon Executive’s death during the Employment Term. If the Bank
determines in good faith that a Disability (as defined below) of Executive has
occurred during the Employment Term, the Bank may give to Executive written
notice in accordance with Section 9(d) of this Agreement of its intention to
terminate Executive’s employment hereunder. In such event, Executive’s
employment with the Bank shall terminate effective on the thirtieth (30th) day
after receipt of such notice by Executive (the “Disability Effective Date”);
provided, that within thirty (30) days after such receipt, Executive shall not
have returned to full-time performance of Executive’s duties. For purposes of
this Agreement, “Disability” has the same meaning as in the Bank’s long-term
disability plan, or if there is no such plan, “Disability” means a mental or
physical condition which, in the opinion of the Bank, renders Executive unable
or incompetent to carry out the material job responsibilities which such
Executive held or the material duties to which Executive was assigned at the
time the disability was incurred, which has existed for at least three (3)
months and, which condition, in the opinion of a physician selected by the Bank,
is expected to be permanent or to have a duration of more than six (6) months.


(b)    Termination by Bank. The Bank may terminate Executive’s employment for
Cause (as defined below) or without Cause in accordance with the provisions of
this Section 9. For purposes of

3



--------------------------------------------------------------------------------




this Agreement, “Cause” means the occurrence of any one or more of the
following: (i) Executive’s willful failure to substantially perform her duties
with the Bank (other than any such failure resulting from Executive’s
Disability), after FBIZ or the Bank delivers a written demand for substantial
performance to Executive (which specifically identifies the manner in which FBIZ
or the Bank believes that Executive has not substantially performed her duties)
and Executive fails to remedy the situation within fifteen (15) business days of
such written notice from FBIZ or the Bank; (ii) gross negligence in the
performance of Executive’s duties to the Bank, which could or does result in
material financial harm to the Bank or FBIZ; (iii) Executive’s conviction of, or
pleas of guilty or nolo contendere, to any felony or any other crime, the
circumstances of which relate to Executive’s duties to the Bank;
(iv) Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Bank or FBIZ, monetarily or otherwise; (v) willful
violation provision of the Code of Business Conduct & Ethics of FBIZ, as amended
from time to time; or (vi) willful violation of any of the covenants contained
in Sections 11 through 13 hereof. For purposes of this definition, no act, or
failure to act, on Executive’s part will be deemed “willful” unless done, or
omitted to be done, by Executive in bad faith.


(c)    Termination by Executive. Executive may terminate her employment with the
Bank with or without Good Reason. For purposes of this Agreement, “Good Reason”
means any of the following: (i) a material reduction in Executive's base salary
or incentive compensation opportunity; (ii) Executive no longer serving as the
President and Chief Executive Officer of the Bank, unless such change in
position is not a demotion; (iii) Executive being required by FBIZ or the Bank
to be based at any office or location that is more than fifty (50) miles from
the location where Executive is employed immediately preceding the proposed
change in office or location; or (iv) a material breach by FBIZ of this
Agreement. Notwithstanding the foregoing, in order for Executive to terminate
for Good Reason, the Executive must give FBIZ a Notice of Termination, as
defined in subparagraph (d), below, within 90 days of the initial existence of
the condition(s) specified by Executive that constitute Good Reason and FBIZ
shall have 30 days from the date of such Notice of Termination in which to cure
the condition giving rise to Good Reason, if curable. If, during such 30-day
period, FBIZ cures the condition giving rise to Good Reason, no benefits shall
be triggered under Section 10(b) of this Agreement with respect to such
occurrence. If, during such 30-day period, FBIZ fails or refuses to cure the
condition giving rise to Good Reason, Executive shall be entitled to benefits
under Section 10(b) of this Agreement if she terminates her employment for Good
Reason within 90 days of Executive’s original written notice of Good Reason.


(d)    Notice of Termination. Any purported termination of Executive’s
employment by either party shall be communicated by Notice of Termination to the
other party, except in the case of Executive’s death in which event no such
notice is required. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which (i) indicates the specific termination
provision in this Agreement relied upon; (ii) if applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated; and
(iii) specifies the Termination Date. As used herein, “Termination Date” shall
mean the date specified in the Notice of Termination; provided, however, that in
the case of Disability, the Termination Date shall be at least thirty (30) days
subsequent to the date of the Notice of Termination and Executive shall not have
returned to the full-time performance of her duties during such period of at
least thirty (30) days and in the

4



--------------------------------------------------------------------------------




case of a voluntary termination without Good Reason by Executive, the
Termination Date shall be at least thirty(30) days after the date of the Notice
of Termination.


10.Obligations Upon Termination During the Employment Term.


(a)    Termination by the Bank for Cause, Death or Disability; Termination by
Executive Other Than for Good Reason. If Executive’s employment with the Bank is
terminated by the Bank for Cause, death or Disability or by Executive other than
for Good Reason during the Employment Term, the Bank will pay and/or provide
Executive with the following: (i) Executive’s Annual Base Salary earned but
unpaid through the date employment terminates, payable in a lump sum within
thirty (30) days after the date of termination (or earlier to the extent
required by law), (ii) except in the case of a termination of Executive’s
employment for Cause, payment of any annual incentive bonus for the fiscal year
prior to the year in which the date of termination of employment occurs, to the
extent unpaid, and (iii) all vested benefits to which Executive is entitled
under any benefit plans of FBIZ or the Bank in accordance with the terms of such
plans through the date of termination of employment (collectively, the “Accrued
Obligations”). All other unvested rights and benefits hereunder, including the
Restricted Shares, shall be forfeited.


(b)    Termination by the Bank Without Cause; Termination by Executive for Good
Reason. If Executive’s employment with the Bank is terminated by the Bank
without Cause, or if Executive terminates her employment with the Bank for Good
Reason, during the Employment Term, the Bank will pay and/or provide Executive
with the following: (i) the Accrued Obligations and (ii) 18 months of Annual
Base Salary, paid in arrears in six payments of three months of Annual Base
Salary each, with the first payment made on the first regularly-scheduled
payroll date that is immediately subsequent to the 90th day after Executive’s
termination of employment, and the remaining five payments made on the first
regularly-scheduled payroll date at roughly 90-day intervals thereafter (the
“Severance Payments”).


(c)    Release of Claims. Notwithstanding the foregoing, the Bank will not pay
to Executive, and Executive will not have any right to receive, any payments
described in Section 10(b) (other than the Accrued Obligations) unless, on or
before the forty-fifth (45th) day following the Termination Date, (i) Executive
has executed and delivered to the Bank a release of all employment-related
claims against the Bank, its Affiliates, parent companies, successor companies,
and their past and current members, managers, directors, officers, employees and
agents, in the form presented to Executive by the Bank, and (ii) the statutory
rescission period for such release has expired.


(d)    Withholding and Other Issues. Payments to be made to Executive under this
Section 10 will be treated as ordinary income and will be reduced by any
applicable income or employment taxes which are required to be withheld under
applicable law, and all amounts are stated before any such deduction.
Furthermore, none of the payments under this Section 10 shall be included as
compensation for purposes of any pension, deferred compensation or welfare
benefit plan or program of the Bank.



5



--------------------------------------------------------------------------------




11.
Confidentiality.



(a)    Confidentiality Obligations. During the Employment Term and at all times
thereafter, Executive will not directly or indirectly use or disclose any
Confidential Information (as defined below) or any Trade Secret Information (as
defined below) except in the interest and for the benefit of the Bank, unless
such information ceases to be deemed Confidential Information or a Trade Secret
by means of one of the exceptions set forth below. The terms “Trade Secret
Information”, “Trade Secret” and “Confidential Information” shall not include,
and the obligations set forth in this Agreement shall not apply to, any
information which: (i) can be demonstrated by Executive to have been known by
Executive prior to Executive’s employment by the Bank; (ii) is or becomes
generally available to the public through no act or omission of Executive; (iii)
is obtained by Executive in good faith from a third party who discloses such
information to Executive on a non-confidential basis without violating any
obligation of confidentiality or secrecy relating to the information disclosed;
or (iv) is independently developed by Executive outside the scope of Executive’s
employment without use of Confidential Information or Trade Secrets.
Furthermore, nothing in this Agreement shall prevent Executive, after her
termination of employment, from using general skills and knowledge gained while
employed by the Bank.


(b)    Definitions.


i.Trade Secret Information. The terms “Trade Secret” and “Trade Secret
Information” shall have those meaning(s) set forth under applicable law.


ii.Confidential Information. The term “Confidential Information” shall mean all
non-Trade Secret business information of FBIZ and its Affiliates which has been
developed or obtained at their expense, has significant economic value to FBIZ
and its Affiliates and which is not known to the public or the competitors of
FBIZ or its Affiliates, including, but not limited to, new products, customer
lists, pricing policies, employment records and policies, operational methods,
marketing plans and strategies, product development techniques and plans,
business acquisition plans and any confidential information received from a
third party with whom FBIZ or an Affiliate has a binding agreement restricting
disclosure of such confidential information.


iii.“Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with FBIZ
within the meaning of Section 414(b) or (c) of the Internal Revenue Code of
1986, as amended (the ‘Code”); provided, however, that in applying such
provisions, the phrase “at least 50 percent” shall be used in place of “at least
80 percent’ each place it appears therein.


(c)    Return of Records. Upon termination of Executive’s employment for any
reason, or upon request by FBIZ or the Bank, Executive shall return to FBIZ or
the Bank, within thirty (30) days of the termination of her employment or such
request, all documents, records, materials and devices belonging and/or relating
to FBIZ or its Affiliates (except personnel, wage and benefit materials relating
solely to Executive), and all copies of all such materials. Upon termination of
employment, for whatever reason, or

6



--------------------------------------------------------------------------------




upon request by FBIZ or the Bank, Executive further agrees to destroy such
records maintained by Executive on Executive’s own computer equipment or other
devices.


12.Nonsolicitation of Clients. In consideration of this Agreement, Executive
agrees that while Executive is employed by FBIZ or any of its Affiliates, and
for a period of eighteen (18) months immediately following the termination of
her employment for any reason, Executive will not (except on behalf of FBIZ or
its Affiliates), either individually or on behalf of or through any third party,
directly or indirectly, solicit financial services business from, or conduct
financial services business with, any client of FBIZ or any of its Affiliates
which was a client of FBIZ or any of its Affiliates with which Executive had any
contact during the period of one year prior to the date Executive ceased to be
an employee of FBIZ or any of its Affiliates or about whom Executive has
Confidential Information (each, a “Client”). “Client” does not include any
person or business who or which terminates its business dealings with FBIZ or
any of its Affiliates without any encouragement by, and through no act or
omission of, Executive. This covenant applies to Clients whether they are
persons or entities.


13.Nonsolicitation of Employees. In consideration of this Agreement, Executive
agrees that while Executive is employed by FBIZ or any of its Affiliates, and
for a period of eighteen (18) months immediately following the termination of
her employment for any reason, Executive will not (except on behalf of FBIZ or
its Affiliates), either individually or on behalf of or through any third party,
directly or indirectly, solicit, entice, persuade or encourage, or attempt to
solicit, entice, persuade or encourage, any employee or consultant of FBIZ or
any of its Affiliates to terminate his or her employment with such entity. In
addition, Executive agrees not to disclose the identity of any other employee of
FBIZ or its Affiliates to any bank, savings and loan, credit union, financial
services company or other related business (a “Competing Business”) for the
purpose of recruiting or hiring away such employee. Executive agrees not to hire
any prospective employee for a Competing Business if Executive knows that such
prospect currently works for FBIZ or any of its Affiliates.


14.Reasonable Restrictions; Specific Performance, etc. Executive has reviewed
the provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges and expressly
agrees that the covenants contained in Sections 11 through 13 hereof are
reasonable with respect to their duration and scope. Executive further
acknowledges (a) that the restrictions contained in Sections 11 through 13
hereof are reasonable and necessary for the protection of the legitimate
business interests of FBIZ and its Affiliates, (b) that the restrictions create
no undue hardships, and (c) that any violation of these restrictions would cause
substantial injury to FBIZ and/or its Affiliates. In the event of any violation
or threatened violation of these restrictions, FBIZ and/or the Bank, in addition
to and not in limitation of, any other rights, remedies or damages available to
FBIZ and/or the Bank under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by Executive and any and all persons directly or
indirectly acting for or with her, as the case may be. Executive will reimburse
and indemnify FBIZ or any of its Affiliates for the actual costs incurred by
FBIZ or its Affiliates in enforcing the covenants contained in Sections 11
through 13 hereof, including, but not limited to, attorney's fees reasonably
incurred in enforcement activity. While Executive is employed by FBIZ or any of
its Affiliates and for a period of eighteen (18) months immediately following
the date Executive ceases to be an employee of FBIZ or any of its Affiliates,

7



--------------------------------------------------------------------------------




Executive will inform each new employer, prior to accepting employment, of the
existence of this Agreement, including the prohibitions contained in Sections 11
through 13, and provide that employer with a copy of it. Executive authorizes
FBIZ to forward a copy of the prohibitions against competition as contained in
Section 11 through 13 to any actual or prospective new employer. The invalidity
or unenforceability of any such sections shall not render the other such
sections or subsections invalid or unenforceable. Executive agrees that FBIZ or
the Bank may offset against any amount owed to FBIZ or the Bank pursuant to this
Section 14 any amount owed by the Bank to Executive pursuant to Section 10(b)
hereof.


15.Exclusive Remedy. The payments, severance benefits and severance protections
provided to Executive pursuant to this Agreement are to be paid and provided in
lieu of any severance payments, severance benefits and severance protections
provided in any other plan or policy of FBIZ or the Bank. Notwithstanding the
foregoing, in the event of a Change in Control, if Executive and FBIZ have
entered into a CIC Agreement, Executive shall receive the greater of (a) the
severance provided in the COC Agreement or (b) the Severance Payments.


16.Successors.


(a)    This Agreement is personal to Executive and without the prior written
consent of FBIZ shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.


(b)    This Agreement shall be assignable by FBIZ without the written consent of
Executive and shall inure to the benefit of and be binding upon FBIZ, the Bank
and their respective successors and assigns.


17.Miscellaneous.


(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Kansas, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, delivered by overnight
courier, or by certified mail, return receipt requested, postage prepaid,
addressed as follows:
            
If to Executive, to:
Pamela Berneking


 
12422 NE 117th Street


 
Kearney, Missouri 64060


 
 


8



--------------------------------------------------------------------------------




With a copy to:
Kimberly A. Jones


 
Seyferth Blumenthal & Harris LLC


 
4801 Main Street, Suite 310


 
Kansas City, Missouri 64112


 
 
If to FBIZ:
First Business Financial Services, Inc.


 
401 Charmany Drive


 
Madison, WI 53719


 
Attn: General Counsel


 
 
With a copy to:
Peter Wilder


 
Godfrey & Kahn, S.C.


 
780 N. Water Street


 
Milwaukee, WI 53202





or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The provisions of this Agreement are severable, and if any part of any
provision is held to be illegal, void, voidable, invalid, nonbinding or
unenforceable, for any reason, a court of competent jurisdiction may change such
provision to the extent reasonably necessary to make the provision, as so
changed, legal or enforceable. All disputes under this Agreement shall be heard
in courts of competent jurisdiction in the state of Kansas. EXECUTIVE WAIVES ANY
RIGHTS SHE MAY HAVE TO A TRIAL BY JURY OF ANY SUCH DISPUTE.


(d)    The failure of FBIZ, the Bank or Executive to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision thereof.


(e)    This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof. It is expressly agreed that this Agreement
supersedes and replaces any other agreements, understandings and arrangements,
oral or written, between the parties hereto regarding the subject matter of this
Agreement except for the CIC Agreement entered into contemporaneously herewith.
Notwithstanding the foregoing, (i) this Agreement and the CIC Agreement shall be
void and of no force or effect if the Effective Time does not occur, (ii)
Executive agrees that if she enters into a change of control or similar
agreement with the Bank or an affiliate thereof at such time as it is, directly
or indirectly, controlled by the Aslin Group, Inc., that such agreement shall be
null and void, and of no further effect if the Effective Time occurs, and that
Executive waives any right she may have to any compensation or other benefits
thereunder and (iii) if Executive is entitled to severance payments in
connection with a covered termination of employment under both Section 10(b) of
this Agreement and Section 2.3 of the CIC Agreement, that she will only be
entitled to receive severance under the one agreement that provides her with the
greater payment, and she hereby waives severance under the other agreement.
Furthermore, if a Change in Control as defined in the CIC Agreement occurs while
Executive is employed by the Bank, Articles 3, 4 and 5 of the CIC Agreement
shall

9



--------------------------------------------------------------------------------




govern Executive’s responsibilities regarding confidentiality and
non-solicitation of clients and employees, and Sections 11 through 13 hereof
shall be of no further effect.


(f)    If Executive dies prior to receiving all of the amounts payable to
Executive in accordance with the terms and conditions of this Agreement, such
amounts shall be paid to the beneficiary (“Beneficiary”) designated by Executive
in writing to FBIZ or the Bank, or if no such Beneficiary is designated, to
Executive’s legal representative in her or her capacity as such. Executive,
without the consent of any prior Beneficiary, may change her designation of
Beneficiary or Beneficiaries at any time or from time to time by submitting to
FBIZ or the Bank a new designation in writing.


18.Compliance with Section 409A.


(a)    The Severance Payments to Executive pursuant to Section 10(b) of this
Agreement are intended to be exempt from Section 409A of the Code (“Section
409A”) to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury Regulation §1.409A-1(b)(4), and for such purposes, each
payment to Executive under this Agreement shall be considered a separate
payment.


(b)    If on the date the Executive’s employment terminates, the Executive is a
"specified employee" as defined in Section 409A, then to the extent that any
amount to which the Executive is entitled in connection with the termination of
Executive's employment is subject to Section 409A, payments of such amounts to
which the Executive would otherwise be entitled during the six (6) month period
following the Executive's Date of Termination will be accumulated and paid in a
lump sum on the first day of the seventh month after the month in which the Date
of Termination occurs. This paragraph shall apply only to the extent required to
avoid the Executive's incurrence of any additional tax or interest under Section
409A.


(c)     Notwithstanding any other provisions of this Agreement to the contrary
and to the extent applicable, it is intended that this Agreement be exempt from
or otherwise comply with the requirements of Section 409A, and this Agreement
shall be interpreted, construed and administered in accordance with this intent,
so as to avoid the imposition of taxes and penalties on Executive pursuant to
Section 409A. However, neither FBIZ nor the Bank shall have any liability to
Executive, Executive's beneficiaries or otherwise if this Agreement or any
amounts paid or payable hereunder are subject to the additional tax and
penalties under Section 409A. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations promulgated under Section 409A.


19.Regulatory Prohibition on Payment. Notwithstanding anything to the contrary
contained in this Agreement, neither FBIZ nor the Bank shall be obligated to
make any payment to Executive under this Agreement if the payment would violate
any rule, regulation or order of any regulatory agency having jurisdiction over
FBIZ or the Bank; provided, however, that FBIZ and the Bank

10



--------------------------------------------------------------------------------




covenant to Executive that they will use commercially reasonable efforts to
obtain any regulatory agency approvals that may be required in order to make
payments to Executive as provided herein.


20.Excise Tax Limitation.


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the receipt of all payments, distributions or benefits (including without
limitation accelerated vesting of equity-based awards) in the nature of
compensation to or for Executive’s benefit, whether paid or payable pursuant to
this Agreement or otherwise (a “Payment”), would subject Executive to the excise
tax under Section 4999 of the Code by virtue of Section 280G of the Code, the
Payments shall be reduced to the Reduced Amount. The “Reduced Amount” shall mean
the greatest amount of Payments that can be paid that would not result in the
imposition of the excise tax under Section 4999 of the Code.


(b)    For purposes of reducing the Payments to the Reduced Amount, Payments
shall be reduced, in the following order: (A) any Payments otherwise payable to
the Executive that are exempt from Section 409A of the Code (“Section 409A”);
and (B) any Payments otherwise payable to the Executive that are not exempt from
Section 409A, on a pro rata basis or such other manner that complies with
Section 409A.


(c)    Executive agrees that she will waive her right to any Payments which
would subject her to the excise tax under Section 4999 of the Code by virtue of
Section 280G of the Code (“Excess Payments”) so that a shareholder vote can be
taken in compliance with Q&A-7 of Treasury Regulation 1.280G-1 as regards the
Excess Payments.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above




 
FIRST BUSINESS FINANCIAL SERVICES, INC.
 
EXECUTIVE
 
 
 
 
 
 
 
 
BY:
/s/ Corey A. Chambas
 
/s/ Pamela Berneking
 
Corey A. Chambas
 
Pamela Berneking
 
President and CEO
 
 


11

